Citation Nr: 1629755	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen entitlement to service connection for leukemia.

3.   Entitlement to service connection for leukemia.  

4.  Entitlement to service connection for a disability manifested by joint pain, claimed as arthritis, to include as secondary to leukemia, or in the alterative, as due to an undiagnosed illness or a medically unexplained multisymptom illness.

5.  Entitlement to service connection for hemochromatosis, to include as secondary to leukemia.

6.  Entitlement to service connection for a digestive disability, to include as secondary to leukemia, on in the alterative, as due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2000 to August 2004.

These matters come before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In his May 2010 notice of disagreement, the Veteran raised the issue of his arthritis and digestive claims in the context 38 C.F.R. § 3.317, for a presumption related Persian Gulf service.  Additionally, in May 2016 testimony, the Veteran explained when the weather gets cold his shoulders, elbows and knees ache.  Thus, the Veteran's arthritis claim has been recharacterized broadly as a disability manifested by joint pain.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Additionally, the Veteran's representative, in a May 2016 brief, argued that the Veteran's hemochromatosis, arthritis and digestive conditions were secondary to his leukemia.  Thus these claims have been recharacterized to reflect all asserted theories of entitlement.  .

Additionally, although an appeal was perfected based on the January 2013 rating decision, with respect to entitlement to service connection for tinnitus, this claim was granted in an April 2015 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disability manifested by joint pain, claimed as arthritis, to include as secondary to leukemia, on in the alterative, as due to an undiagnosed illness or a medically unexplained multisymptom illness, entitlement to service connection for hemochromatosis, entitlement to service connection for leukemia, and entitlement to service connection for a digestive disability, to include as secondary to leukemia, on in the alterative, as due to an undiagnosed illness or a medically unexplained multisymptom illness addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that the Veteran does not have bilateral hearing loss disability for VA purposes.

2.  A July 2006 rating decision denied the claim of entitlement to service connection for leukemia, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

3.  Evidence received since the final July 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for leukemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for leukemia has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the decision below, the Board reopens the claims for service connection for leukemia.  This award represents a grant of this specific issue on appeal, although the merits of the reopened claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), with respect to the reopened claim for leukemia, are rendered moot.

With respect to the Veteran's claim for bilateral hearing loss, October 2012 VA pre-adjudication letter satisfied the duty to notify provisions with respect to service connection for bilateral hearing loss and notified the Veteran of the criteria pertinent to the establishment of effective dates and disability ratings.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records, and private treatment have been obtained and are associated with the claim file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim for bilateral hearing loss. 

Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination to the Veteran in April 2015.  The April 2015 examination report contained sufficient evidence by which to decide the claim, particularly regarding whether the Veteran has hearing loss disability for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The examiner was provided with the claims file, and the Veteran's history and complaints were recorded.  Moreover, neither the Veteran nor his representative have asserted that the Veteran's bilateral hearing loss has worsened since the April 2015 VA examination, as during May 2016 testimony the Veteran stated his hearing is about the same now as it was in April 2015.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Board concludes the April 2015 VA audiological examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in May 2016, the issue of entitlement to service connection for bilateral hearing loss was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to service connection for bilateral hearing loss.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for entitlement to service connection for hearing loss.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims

A.  Service Connection - Bilateral Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran contends his hearing difficulty is related to active service.  He indicated, at the April 2015 VA audiological examination, that his military noise exposure, in part, stemmed from firing weapons without hearing protection.  In May 2016 testimony, the Veteran reported noise exposure from bombs during service in Iraq.  Thus, he contends that service connection is warranted for bilateral hearing loss.

A review of the Veteran's STRs do not reveal a diagnosis of hearing loss. Specifically, an April 2000 audiometric testing conducted at enlistment did not show hearing impairment for VA purposes under 38 C.F.R. § 3.385, nor did such show hearing impairment under Hensley.  While a December 2011 STR did note a complaint of decreased hearing in the left ear and left ear pain, such provided an assessment of otitis externa.  However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The April 2015 VA audiological examination revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
20
15
5
20
15

As described above, the April 2015 VA examination report revealed that the Veteran did not have any auditory threshold above 26 decibels.  His Maryland CNC test score was 100 percent in the left ear and 96 percent in the right ear.  In the April 2015 VA audiological examination, the Veteran was not diagnosed with hearing loss in accordance with VA standards.  The audiometric results of the corresponding examination do not show that the Veteran has hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  During the pendency of the claim or proximate to the claim, it has not been shown that the Veteran has an auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  This is true for both the right and left ears. 

Neither the Veteran nor his representative has challenged the accuracy of the April 2015 VA examination report.  The Board is entitled to presume the competency of the April 2015 VA examiner and specific challenges to a VA examiner's competency must be raised by the Veteran to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, as noted above, the Veteran has not asserted his hearing has worsened since the April 2015 VA audiometric testing.

Furthermore, the Veteran has not submitted additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  Such is not reflected in VA treatment records nor private treatment records associated with the record.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss "disability" as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes. 

Diminished hearing is not synonymous with a hearing loss disability for VA purposes and not all hearing loss constitutes hearing loss "disability" for VA purposes.  The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have a hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for bilateral hearing loss is not warranted.

In light of the lack of a current hearing loss disability for VA purposes, a discussion concerning chronicity and/or continuity of symptomatology is unnecessary.  38 C.F.R. §§ 3.303(b), 3.309(a).

For the foregoing reasons, the Board finds that the claim of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  New and Material Evidence - Leukemia 

In February 2006, the Veteran filed an application for benefits which included a claim for service connection for leukemia.  The RO denied the claim in a July 2006 rating decision.  The Veteran did not appeal the denial of the claim in the July 2006 rating decision.  Notice of the July 2006 rating decision was sent to the Veteran's last known address in July 2006, as listed in his February 2006 application for benefits, but was returned as undeliverable.  The record did not reflect any alternate addresses of record, nor was new and material evidence received the appeal period.  Indeed, no additional evidence was associated with the claims file until July 2012.  Thus, the July 2006 rating decision is final with respect to entitlement to service connection for leukemia.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In July 2012, the Veteran filed a claim, in pertinent part, to reopen service connection for leukemia.  A January 2013 rating decision confirmed the denial of service connection for acute lymphocytic leukemia.  The Veteran's appeal of this decision forms the basis of the present appeal. 

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of July 2006 rating decision included service treatment records and service personnel records.  The July 2006 rating decision denied entitlement to service connection for leukemia because the Veteran's service medical records did not show he diagnosed with this condition during active service or within one year of separation from service.  The July 2006 rating decision found there was no evidence showing a diagnosis of leukemia and that it either occurred in or was caused by active service.

New evidence added to the record since the July 2006 rating decision, includes VA treatment records, private medical records, an October 2012 statement from a fellow service member and May 2016 testimony from the Veteran and his spouse.  Specifically, a July 2010 private medical record stated the Veteran was diagnosed with acute lymphoblastic leukemia in December 2005.  The Veteran, in May 2016 testimony, reported that symptoms of his leukemia, such as bruising and bloody noses began during active service.  Such is also supported by an October 2012 statement from a fellow serviceman, A. C., who reported the Veteran, between 2000 and 2005, would often become suddenly ill, had bruises on his body, and would become very fatigued for no apparent reason.  The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence substantiates the existence of a current disability and contains an indication that it may be related to service.  As noted above, the July 2006 rating decision denied the claim, in part, as there was no permanent residual or chronic disability found and no link to service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4), as the Veteran has provided evidence his leukemia may have onset during service.  Accordingly, the claim of entitlement to service connection leukemia is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim to reopen entitlement to service connection for leukemia, is reopened, and to that extent only, the appeal is granted.


REMAND

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for his claim for entitlement to service connection for leukemia.  However, as noted above, the Veteran has testified that certain symptoms, such as bruising, onset during service and such is supported by an October 2012 statement from a fellow service member, A. C.  Thus, as there is at least an indication of a current disability and of a link between a current disability and the Veteran's active service, the Board finds that a VA examination is warranted on remand.  See McLendon, 20 Vet. App. at 81.

Furthermore, if leukemia is found to be etiologically related to service, then an opinion is also warranted to determine if any disability manifested by joint pain, hemochromatosis, and/or a digestive disability were either caused, or chronically aggravated, by the Veteran's leukemia.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The Board also finds that an examination is warranted for the Veteran's digestive claim on a direct incurrence basis, as the Veteran in May 2016 testimony, reported that ever since his service in Iraq and he cannot eat anything without having chronic diarrhea.  The Veteran's service treatment records dated in August 2001, February 2002, October 2002 and November 2003, noted various gastrointestinal symptoms including vomiting and diarrhea.  Id.  

Moreover, the record reflects that the Veteran served in the Southwest Asia/Iraq theater of operations during the Persian Gulf War, and thus service connection may be established if the Veteran exhibits objective indications of a chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness, to include joint pain and/or gastrointestinal signs or symptoms, that became manifest to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  Thus, on remand, the Veteran must be provided with a VA examination to determine the nature and etiology of any digestive disabilities and/or a disability manifested by joint pain that are identified and address whether the Veteran's complaints related to such constitute an objective indication of a qualifying chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness that cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 5103A(d) (2); 38 C.F.R. § 3.159(c) (4).

As the Veteran's claims for a disability manifested by joint pain, hemochromatosis, leukemia, and a digestive disability are being remanded for other matters, the Board concludes updated private treatment records should be obtained and associated with the record.  Private treatment records from various private providers are of record; however, the Board is unclear as to whether such records are complete or if the Veteran has received more recent treatment.  Complete private treatment records should be obtained, to the extent possible.

Finally, updated VA treatment records should be obtained.  The record within Virtual VA reflects the Veteran most recently received VA treatment from the Oklahoma City VA Medical Center (VAMC) in January 2013.  Thus, on remand, updated VA treatment records from the Oklahoma City VAMC located, to include all associate outpatient clinics, since January 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records from the Oklahoma City VAMC, to include all associated outpatient clinics, since January 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated private treatment records for the Veteran related to a disability manifested by joint pain, hemochromatosis, leukemia, and/or a digestive disability, not already of record.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his leukemia.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

The examiner is requested to provide an opinion whether it is at least as likely as not (50 percent probability or more) that leukemia was present in service, was caused by service, or is otherwise related to service, to include that such manifested within one year of separation from service.  The examiner should consider the October 2012 statement from a fellow service member A. C. and the Veteran's May 2016 testimony that his symptoms, such as bruising and blood noses, manifested during active service.

If and only if, the Veteran's leukemia is found to be etiologically related to service, then the examiner should also determine whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by joint pain, hemochromatosis, and/or a digestive disability were either caused, or chronically aggravated (i.e,, made chronically worse), by the Veteran's leukemia.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  Schedule the Veteran for a VA examination with respect the Veteran's digestive claim and for a disability manifested by joint pain claim.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not that any identified digestive disability diagnosed during, or proximate to, the current appeal period, was present in service, was caused by service, is otherwise related to service.  The VA examiner should consider the Veteran's May 2016 testimony of chronic diarrhea since Iraq as well as service treatment records which document symptoms of diarrhea and vomiting.   

If a diagnosis cannot be rendered with respect to a digestive and/or a disability manifested by joint pain, such should be reconciled with all other diagnoses of record, and the VA examiner must state whether the Veteran's digestive and/or joint pain symptoms are a manifestation of undiagnosed illness, a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms, or none of these. 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Such illness includes joint pain, fibromyalgia and functional gastrointestinal disorders.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


